UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                         )
                                )
          Plaintiff,            )
                                )
     v.                         )
                                )   Civ. Action No.14-317 (EGS)
                                )
UNITED STATES DRUG              )
ENFORCEMENT AGENCY,             )
                                )
          Defendant.            )
                                )


                        MEMORANDUM OPINON

     The United States government collects data on nearly four

billion telephone calls every day. The data is added to a

database used by the Hemisphere Project (“Hemisphere”), a

program utilized by multiple government agencies. Defendant the

United States Drug Enforcement Agency (“the DEA”), utilizes

Hemisphere in cooperation with private corporations to combat

illicit drug activity. Although the existence of Hemisphere was

widely reported in 2013, details of the program remain unknown.

     In February 2014, Plaintiff Electronic Privacy Information

Center (“EPIC”) filed this lawsuit seeking injunctive relief

following the DEA’s response to EPIC’s Freedom of Information

Act (“FOIA”) requests. Compl., ECF No. 1 at ¶¶ 1-2. The primary

FOIA requests at issue in this case sought the government’s



                                1
analysis of legal and privacy issues related to Hemisphere. Both

parties now move for Summary Judgment. ECF Nos. 15 and 17. EPIC

claims the DEA’s search for responsive records was insufficient

and that certain documents were unlawfully withheld. Pl.’s Mem.

Supp. Summ. J., ECF No. 17, Ex. 1. The DEA maintains that its

search was reasonable and documents were lawfully withheld.

Def.’s Mem. Supp. Summ. J., ECF No. 15. Upon consideration of

the motions, the responses and replies thereto, the applicable

law, and the entire record, Plaintiff’s Motion for Summary

Judgment is DENIED in part and HELD IN ABEYANCE in part and

Defendant’s Motion for Summary Judgment is GRANTED in part and

DENIED in part.

    I.     BACKGROUND

         A. The Hemisphere Program

         Hemisphere is a program that grants law enforcement

officials access to an AT&T database containing “decades of

American’s phone calls.” Compl. ¶ 6 (quoting Drug Agents Use

Vast Phone Trove, Eclipsing N.S.A.’s, New York Times, September

1, 2013). 1 Operational since 2007, Hemisphere adds nearly four

billion calls to its database daily, including details about


1  Although media reports cite AT&T as one of the private
corporations assisting the government with Hemisphere, the
government has never confirmed this allegation and one of the
issues disputed in this lawsuit is whether the identity of
private institutions assisting the government should be
disclosed.
                                     2
caller location. Id. ¶ 9. AT&T manages the database and the DEA

pays AT&T staff to provide law enforcement agents with direct

access to the call information. Id. ¶ 7. According to the New

York Times, Hemisphere is funded through the White House’s

Office of National Drug Control Policy. Id. ¶ 11.

      B. EPIC’s November 2013 FOIA Request and the DEA’s Response

      EPIC’s November 15, 2013 FOIA request sought four

categories of documents from the DEA:

(1)   All Hemisphere training modules, request forms, and
      similar final guidance documents that are used in the
      day-to-day operation of the program;

(2)   Any analyses, memos, opinions, or other communications
      that discuss the legal basis of the program;

(3)   Any analyses, memos, opinions, or other communications
      that discuss the privacy impact of the program; and

(4)   Any presentations, analyses, memos, opinions or other
      communications for Congress that cover Hemisphere’s
      operations.

Id. ¶ 14. 2

    The DEA identified six offices at its headquarters likely to

have responsive records: the Operations Division, the Intelligence

Division, the Office of Training, the Office of Chief Counsel, the



2 EPIC’s first FOIA request, sent September 25, 2013, was
challenged by the DEA as not reasonably describing the requested
records, in violation of FOIA standards and Department of
Justice regulations. Compl. ¶¶ 22-24. EPIC modified its letter
and resent the requests in November 2013. Id.
                                 3
Office of Information Systems, and the Office of Congressional and

Public Affairs. Katherine L. Myrick Decl. (“Myrick Decl.”) ¶ 10,

Def.’s Mem. Supp. Summ. J., Ex. 3. The DEA’s Atlanta, Houston, Los

Angeles, and Washington, D.C. division offices were also asked to

search for responsive records. Id. ¶ 16. In July 2014, the DEA

responded to EPIC’s FOIA request with 319 responsive documents.

Id. ¶ 11. Of those documents, 39 were released in full, 176 were

released in part and withheld in part, and 104 were withheld in

full. Id.

  II.   Standard of Review

     A. Summary Judgment

  Pursuant to Federal Rule of Civil Procedure 56, summary

judgment should be granted if the moving party has shown that

there are no genuine issues of material fact and that the moving

party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a); Celotex Corp v. Catrett, 477 U.S. 317, 325 (1986). In

determining whether a genuine issue of material fact exists, the

court must view all facts in the light most favorable to the

non-moving party. See Mastushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). FOIA cases are typically

and appropriately decided on motions for summary judgment. Gold

Anti-Trust Action Comm. Inc. v. Bd. Of Governors of Fed. Reserve

Sys., 762 F. Supp. 2d 123, 130 (D.D.C. 2011) (citations

omitted). In ruling on cross-motions for summary judgment, the

                                4
court shall grant summary judgment only if one of the moving

parties is entitled to judgment as a matter of law upon material

facts that are not genuinely disputed. Shays v. FEC, 424

F.Supp.2d 100, 109 (D.D.C.2006). Winston & Strawn LLP v.

F.D.I.C., CIV.A.06 1120 EGS, 2007 WL 2059769, at *3 (D.D.C. July

13, 2007).


     B. FOIA

     FOIA requires agencies to disclose all requested agency

records, unless one of nine statutory exemptions applies. 5

U.S.C. § 552 (a), (b). Congress enacted FOIA to “pierce the veil

of administrative secrecy and to open agency action to the light

of public scrutiny.” Morley v. C.I.A., 508 F.3d 1108, 1114 (D.C.

Cir. 2007) (quoting Dep’t of Air Force v. Rose, 425 U.S. 352,

361 (1976)). Because disclosure rather than secrecy is the

“dominate objective of the Act,” the statutory exemptions are

“narrowly construed.” See McKneely v. United States Dept. of

Justice, 2015 WL 5675515 at *2 (D.D.C. 2015) (internal citations

omitted).

     The government bears the burden of justifying

nondisclosure, either through declarations or an index of

information withheld. See e.g., Consumers’ Checkbook, 554 F.3d

1046 at 1057 (D.C. Cir. 2009) and Vaughn v. Rosen, 484 F.2d 820

(D.C. Cir. 1973) (holding that an indexing system was necessary



                                5
in FOIA cases to “(1) assure that a party’s right to information

is not submerged beneath governmental obfuscation and

mischaracterization, and (2) permit the Court system effectively

and efficiently to evaluate the factual nature of disputed

information.”).

     Agency affidavits and declarations must be “relatively

detailed and non-conclusory.” SafeCard Services v. SEC, 926 F.2d

1197, 1200 (D.C. Cir. 1991). Such affidavits or declarations are

accorded “a presumption of good faith, which cannot be rebutted

by purely speculative claims about the existence and

discoverability of other documents.” Id. (internal citation and

quotation omitted). Courts must conduct a de novo review of the

record and may grant summary judgment solely on the basis of

information provided by the department or agency in affidavits

or declarations that describe the documents and justifications

for nondisclosure with “reasonably specific detail.” Cause of

Action v. Federal Trade Com’n, 961 F. Supp. 2d 142, 153 (D.D.C.

2013)(quoting Military Audit Project v. Casey, 656 F. 2d 724,

738 (D.C. Cir. 1981)).




  III. Analysis

     A. The DEA’s search was reasonable

     EPIC challenges the sufficiency of the DEA’s search for
                                6
documents relating to privacy issues, the third category of

documents listed in EPIC’s request, arguing that “it is

difficult to believe that such a far-reaching, invasive program

would not have triggered some privacy analysis or discussion

that would be responsive to the third prong of EPIC’s request.” 3

Pl.’s Mem. Opp. Def.’s Summ. J., (Pl.’s Mem. Opp.), ECF No. 18

at 22. 4 The DEA maintains that EPIC’s argument that the search

was unreasonable because certain documents “should exist” has

been rejected by the D.C. Circuit. Def.’s Reply Mem. Supp. Summ.

J. (“Def.’s Reply Mem.”), ECF No. 20 at 4-5. 5 Notably, EPIC does

not respond to this argument in its reply brief. See generally,

Pl.’s Reply Mem., ECF No. 22.

     An agency must show “beyond material doubt” that it

conducted a search reasonably calculated to uncover all relevant

documents in response to a FOIA request. Id. (quoting Weisberg

v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983)).

The adequacy of an agency’s search for responsive records is

measured by “the reasonableness of the effort in light of the




3  EPIC does not challenge the sufficiency of the DEA’s search in
response to the first, second or fourth prongs of its FOIA
request. Pl.’s Mem. Opp. at 22.

4 EPIC’s memorandum in opposition to DEA’s Motion for Summary
Judgment is also EPIC’s Cross-Motion for Summary Judgment.

5 DEA’s Reply Memorandum is also its Memorandum in Opposition to
Plaintiff’s Motion for Summary Judgment.
                                7
specific request.” McKinley v. FDIC, 807 F. Supp. 2d 1, 4

(D.D.C. 2011) (quoting Larson v. Dep’t of State, 565 F.3d 857,

869 (D.C. Cir. 2009)). An agency is not obligated to search

every record system. See Meeropol v. Meese, 790 F.2d 942, 952-53

(D.C. Cir. 1986) (noting a search is not presumed unreasonable

simply because it fails to produce all relevant material); see

also Perry v. Block, 684 F. 2d 121, 128 (D.C. Cir. 1982)

(holding an agency need not demonstrate that all responsive

documents were found and that no other relevant documents could

possibly exist).

     Here, EPIC’s only argument challenging the reasonableness

of the DEA’s search is based on EPIC’s perception of the types

of documents it believes should exist. Pl.’s Mem. Opp. at 22.

However, based on the legal standard for what constitutes a

reasonable search, arguments that certain documents “should” or

“must” exist are consistently rejected. Indeed, EPIC’s argument

was expressly rejected by the D.C. Circuit in Oglesby v. U.S.

Dept. of Army:

     Appellant also contends that the search was unreasonable
     because the agency did not find responsive documents
     that appellant claims must exist . . . . However,
     appellant provides no proof that these documents exist
     and his own conviction that [such documents exist] is
     pure speculation. Such hypothetical assertions are
     insufficient to raise a material question of fact with
     respect to the adequacy of the agency’s search.




                                8
920 F.2d 57 (D.C. Cir. 1990)(citing Meeropol v. Messe, 790 F.2d

942, 952-53 (D.C. Cir. 1986). Thus, EPIC’s argument that “it is

difficult to believe that such a far-reaching, invasive program

would not have triggered some privacy analysis or discussion

that would be responsive to the third prong of EPIC’s request”

does not support a finding that the DEA’s search was inadequate.

Elec. Privacy Info. Ctr. V. Dep’t of Homeland Sec., 384 F. Supp.

2d 100, 107-08 & n.3 (D.D.C. 2005) (rejecting plaintiff’s

argument that the agency’s search should be held inadequate

because the search did not locate documents the plaintiff

believed to exist).

     The DEA also makes two salient points in response to EPIC’s

argument that it is “hard to believe” that documents responsive

to its third request were not found: (1) the DEA uses and partly

funds Hemisphere, but Hemisphere is not a DEA program; and

(2) two documents discussing legal issues were found, but

withheld under relevant exemptions. Def.’s Reply Mem. at 9-10.

For all of these reason, the DEA’s search was reasonable. On the

question of the reasonableness of the DEA’s search, Defendant’s

Motion for Summary Judgment is GRANTED and Plaintiff’s Motion

for Summary Judgment is DENIED.

     B. The Myrick Affidavit and redacted material submitted meet
        the requirements set forth by Vaughn




                                  9
     EPIC argues a Vaughn index providing a detailed description

of material withheld is necessary for the Court to determine

whether material was properly redacted. Pl.’s Mem. Opp. at 11.

The DEA argues that the Declaration of Katherine L. Myrick,

together with the 280 pages withheld and attached to the

declaration, which have been redacted based on the relevant FOIA

exemption, meet the requirements set forth by Vaughn. Def.’s

Reply Mem. at 5.

     Vaughn and subsequent case law requires the government to

provide “a relatively detailed justification, specifically

identifying the reasons why a particular exemption is relevant

and correlating those claims with the particular part of a

withheld document to which they apply.” Mead Data Central, Inc.

v. U.S. Dept. of Air Force, 566 F.2d 242, 251 (1977) (citing

Vaughn, 484 F.2d at 825). Although there is no strict format

required for a Vaughn index, an agency must “disclose as much

information as possible without thwarting the exemption’s

purpose.” Defenders of Wildlife, 623 F. Supp. 2d 83, 88 (D.D.C.

2009). Withholding information under conclusory, generalized, or

sweeping allegations of exemptions is not acceptable. See, e.g.

Morley v. CIA, 508 F.3d 1108, 1115 (D.C. Cir. 2007); Judicial

Watch, Inc. v. FDA, 449 F.3d 141, 147 (D.C. Cir. 2006).

     In this case, the Myrick Declaration identifies the

exemptions relied upon and describes the documents withheld

                               10
under each exemption. Myrick Decl.; Def.’s Mem. Supp. Summ. J.,

Ex. 3. The 280 responsive pages are attached to the Myrick’s

declaration, with information redacted and labeled according to

the relevant exemption. Id. The nature of each document is

described in the text of Myrick’s declaration, and each

redaction is labeled with the relevant exemption. Id.

Nevertheless, EPIC argues that the declaration is insufficient

because it provides fewer details than the Vaughn index that was

found inadequate in Defenders of Wildlife. Pl.’s Reply Mem. at

3. Specifically, EPIC complains that the Myrick Declaration

“fails to identify the title or shorthand title of any document;

the date the document was produced; any description——even short,

one sentence descriptions to identify each document; or even any

language to differentiate between documents within categories.”

Id.

      In the Court’s view, the Myrick Declaration meets the

requirements of Vaughn. As discussed below, where the Court

finds the DEA’s withholding justifications conclusory, vague, or

otherwise insufficient, the Court has ordered the DEA to provide

a more detailed explanation through supplemental briefing and

additional declarations, or to produce relevant documents for in

camera review. Therefore, to the extent Plaintiff seeks a more

detailed Vaughn index, Plaintiff’s Motion is DENIED.

      C. Documents withheld under FOIA exemptions

                                11
     EPIC objects to documents withheld by the DEA under FOIA

exemptions 5, 7(D) and 7(E). See generally, Pl.’s Mem. Opp. Each

will be addressed in turn. 6

          1. FOIA Exemption 5

     FOIA Exemption 5 protects from disclosure “inter-

agency or intra-agency memorandums or letters which would

not be available by law to a party . . . in litigation with

the agency.” 5 U.S.C. § 552(b)(5). Numerous privileges,

including the deliberative process, attorney-client, and

work product privileges are typically asserted in the

context of withholdings under exemption 5. Tax Analysts v.

I.R.S., 117 F.3d 607, 616 (D.C. Cir. 1997). Records need

not be disclosed if they would normally be protected under

these privileges in the civil discovery context. NLRB v.

Sears, Roebuck & Co., 421 U.S. 132, 149 (1975).


6  EPIC notes that it “does not concede that the DEA’s
withholdings under 6, 7(C) or 7(F) were proper” but that it
“chose not to dispute these for the purposes of this lawsuit.”
Pl.’s Opposition, ECF No.24 at 3. EPIC’s failure to address the
DEA’s withholdings pursuant to exemptions 6, 7(C) or 7(F)
constitutes a concession, for the purposes of this motion, that
the documents were withheld lawfully. See e.g., Elec. Privacy
Info. Ctr. v. Office of the Dir. of Nat'l Intelligence, 982 F.
Supp. 2d 21, 26 (D.D.C. 2013) ((“It is well understood in this
Circuit that when a plaintiff files an opposition to a
dispositive motion and addresses only certain arguments raised
by the defendant, a court may treat those arguments that the
plaintiff failed to address as conceded.”) (quoting Hopkins v.
Women's Div., Gen. Bd. of Global Ministries, 284 F.Supp.2d 15,
25 (D.D.C. 2003), aff'd, 98 Fed. Appx. 8 (D.C. Cir. 2004)).
                                12
     The DEA applied FOIA exemption 5 to two documents:

     A draft memorandum prepared by an attorney in the DEA
     Office of Chief Counsel analyzing legal issues regarding
     the procedures used to obtain information through
     Hemisphere, intended to assist senior DEA management,
     and containing comments added by the same attorney
     regarding the same topics . . . . [and]

     An email message from a Deputy Assistant Attorney
     General at DOJ to other Federal government employees
     containing a preliminary assessment of three issues
     relating to features of the Hemisphere program . . . .

Myrick Decl. at ¶ 34 (a)-(b). Each will be addressed in turn.

       a. The Memorandum

     EPIC argues that the memorandum is not protected by the

deliberative process privilege because a final version of the

document     has    not   been   identified,    making   the     “draft”

memorandum    the    final   decision     on   the   issues    discussed

therein. Pl.’s Mem. Opp. at 24. The DEA argues that the draft

memorandum is properly considered “pre-decisional” because it

“was prepared to facilitate the development of the DEA’s

policies and procedures regarding the use of Hemisphere and

did not itself establish a final agency position.” Def.’s

Reply Mem. at 8.

     The deliberative process privilege covers deliberative,

pre-decisional communications. Nat’l Sec. Archive v. CIA, 752

F.3d 460, 462 (D.C. Cir. 2014). “A document is predecisional

if ‘it was generated before the adoption of an agency policy’

and deliberative if ‘it reflects the give-and-take of the

                                     13
consultative process.’” EPIC v. Dept. of Homeland Security,

928 F. Supp.2d 139, 149 (D.D.C. 2013)(citing Judicial Watch,

Inc. v. FDA, 449 F.3d 141, 151 (D.C. Cir. 2006). Three policy

goals undergird the deliberative process privilege: “(1) to

encourage   open,    frank   discussions   on   matters    of   policy

between subordinates and superiors; (2) to protect against

premature disclosure of proposed policies before they are

finally adopted; and (3) to protect against public confusion

that might result from disclosure of reasons and rationale

that were not in fact ultimately the grounds for an agency

action.” James T. O’Reilly, FEDERAL INFORMATION DISCLOSURE, Volume

1, Summer 2015 ed. § 15:16 at 1616 [hereinafter O’Reilly].

     EPIC   contends     that   “[w]hen    an     agency   uses    the

deliberative process privilege to withhold draft documents

under Exemption 5, it must identify a corresponding final

decision.” See Docket 18 at 24. As a matter of law, EPIC is

incorrect. Sears, Roebuck & Co., 421 U.S. at 153 n. 18 (“Our

emphasis on the need to protect pre-decisional documents does

not mean that the existence of the privilege turns on the

ability of an agency to identify a specific decision in

connection with which a memorandum is prepared.”).

     Indeed,   the    precise   argument   made    by   EPIC    here——

supported by the same quotes from three opinions of this

Court——was rejected more than two years ago by Judge Royce C.

                                   14
Lamberth as “misplaced.” See EPIC v. U.S. Dept. of Homeland

Sec., 928 F. Supp. 2d 139, 152 (D.D.C. 2013), appeal dismissed

(D.C. Cir. 13-5113) (Jan. 21, 2014). The quotes relied on by

EPIC are taken out of context and, as described by Judge

Lamberth, at least one is “particularly misleading.” Id.

Judge   Lamberth’s   assessment   is   on   point   and   deserves

repeating here:

          EPIC’s reliance on Exxon Corp. v. Dept. of
          Energy   is  particularly    misleading.   EPIC
          omitted the key modifying phrase “In some
          instances” that precedes the language they
          quote: “where DOE has failed to identify a
          final document corresponding to a putative
          draft, the ‘draft’ shall be ordered produced
          . . . .” 585 F. Supp. 690, 698 (D.D.C. 1983).
          Moreover, even the language EPIC does not
          selectively omit reflects a more nuanced rule
          than the one EPIC proposes; the sentence
          concludes: “. . . to the extent that the agency
          has provided no basis for determining that it
          in fact has such status.” Id. Similarly, in
          Mayer, Brown, Rowe & Maw LLP v. IRS, Judge
          Collyer found that the documents at issue were
          “too removed from an actual policy decision”
          to warrant protection under exemption 5, but
          the case does not stand for the proposition
          that an agency seeking to withhold a draft
          must always point to a final version of that
          document. 537 F. Supp. 2d. 128, 136 (D.D.C.
          2008). Finally, in Judicial Watch Inc. v. U.S.
          Postal Serv., Judge Kennedy faulted the
          government for failing to “identify specific
          final decisions or decision making processes
          related to the issues raised in the FOIA
          request. 297 F. Supp. 2d 252, 264 (D.D.C.
          2004). Judicial Watch does not stand for the
          rule EPIC proposes.

Id.


                                  15
      EPIC’s attempt to equate the memorandum at issue in this

case with the memoranda at issue in Sears, Roebuck & Co. is

also misplaced. See Pl.’s Reply Mem. at 6. EPIC argues that

the Supreme Court required the agency to “disclose Advice

Memoranda in cases where the agency decided not to go forward

with employment law prosecutions because these memoranda were

the   final    embodiment    of   policies   .   .   .   .”   Id.   EPIC’s

insistence that the draft memorandum here be treated as a

final   policy,    as   in   Sears,   ignores    the     reality    of   how

government policies evolve. As discussed at length by the

D.C. Circuit:

              There may be no final agency document because
              a draft died on the vine. But the draft is
              still a draft and thus still pre-decisional
              and deliberative. See NLRB v. Sears, Roebuck
              & Co., 421 U.S. 132, 151 n. 18, 95 S.      Ct.
              1504, 44 L.Ed.2d 29 (1975). A Presidential
              speechwriter may prepare a draft speech that
              the   President   never   gives.   A   Justice
              Department aide may give the Attorney General
              a draft regulation that the Attorney General
              never issues. Those kinds of documents are no
              less drafts than the drafts that actually
              evolve into final Executive Branch actions.
              Moreover, the writer does not know at the time
              of writing whether the draft will evolve into
              a final document. But the writer needs to know
              at the time of writing that the privilege will
              apply   and  that   the   draft  will   remain
              confidential, in order for the writer to feel
              free to provide candid analysis. A privilege
              contingent on later events—such as whether the
              draft ultimately evolved into a final agency
              position—would be an uncertain privilege, and
              as the Supreme Court has said, an uncertain
              privilege is “little better than no privilege

                                      16
               at all.” Upjohn Co. v. United States, 449 U.S.
               383, 393, 101 S. Ct. 677, 66 L.Ed.2d 584
               (1981); see also Swidler & Berlin v. United
               States, 524 U.S. 399, 408–09, 118 S. Ct. 2081,
               141 L.Ed.2d 379 (1998). In short, to require
               release of drafts that never result in final
               agency action would discourage innovative and
               candid internal proposals by agency officials
               and thereby contravene the purposes of the
               privilege.

Nat'l Sec. Archive v. C.I.A., 752 F.3d 460, 463 (D.C. Cir.

2014).

       Having disposed of EPIC’s meritless argument regarding

the “draft” status of the memorandum at issue, the Court must

now consider whether the DEA has met its burden of showing

that     the    memorandum   was   genuinely   part   of   the   DEA’s

deliberative process. See e.g., EPIC v. U.S. Dept. of Homeland

Sec., 928 F. Supp.2d at 155. 7 The DEA has met this burden.

First, the memorandum was prepared by an attorney in the DEA’s



7  It is extremely troubling that EPIC repeated a legal argument
that was rejected by this Court more than two years ago. “A
lawyer shall not bring or defend a proceeding, or assert or
controvert an issue therein, unless there is a basis in law and
fact for doing so that is not frivolous, which includes a good-
faith argument for an extension, modification, or reversal of
existing law.” Rules of Professional Conduct: Rule 3.1 –
Meritorious Claims and Contentions, available at
https://www.dcbar.org/bar-resources/legal-ethics/amended-
rules/rule3-01.cfm. EPIC did not acknowledge Judge Lamberth’s
decision, let alone attempt to distinguish the facts or offer
additional authority to support its legal argument. This
suggests a hasty cut-and-paste of arguments from one brief to
another. Other errors in EPIC’s brief also support this
conclusion. For example, two of EPIC’s headings appear to have
been cut and pasted from a previous brief involving the DHS
rather than the DEA. See e.g. Pl.’s Mem. Opp. at 19 and 21.
                                      17
office of Chief Counsel for senior DEA management. Myrick

Decl. ¶ 34(a); see e.g. Coastal States Gas Corp. v. Dep’t of

Energy, 617 F.2d 854, 868 (D.C. Cir. 1980) (noting that “a

document from a subordinate to a superior official is more

likely to be predecisional, while a document moving in the

opposite direction is more likely to contain instructions to

staff explaining the reasons for a decision already made.”).

Second, the memorandum includes comments by the attorney who

prepared the document, reflecting the deliberative posture of

the memorandum. Myrick Decl. ¶ 34(a); See also Nat'l Sec.

Archive v. C.I.A., 752 F.3d 460, 463 (D.C. Cir. 2014) (noting

that   the   term   deliberative   means   “the   communication   is

intended to facilitate or assist development of the agency's

final position on the relevant issue.”). (Internal citations

omitted).

       For all of these reasons, the draft memorandum was

properly withheld under FOIA Exemption 5. The DEA’s Motion

for Summary Judgment on this issue is GRANTED and Plaintiff’s

Motion for Summary Judgment is DENIED. 8

         b. The Email




8 Because the memorandum is protected from disclosure under the
deliberative process privilege, the Court need not address the
parties’ arguments pertaining to the attorney-client and work
product privileges.
                                    18
      The parties’ dispute over the email withheld under FOIA

Exemption 5 involves a lengthy procedural background that

will be reviewed briefly here. In the DEA’s Memorandum in

Support of its Motion for Summary Judgment, it argued that

the   email   it   claims      is   subject   to    FOIA   exemption    5   is

protected under the deliberative process, attorney-client and

work product privileges. Def.’s Mem. Supp. Summ. J. at 7-9.

EPIC’s Memorandum in Opposition and Cross-Motion for Summary

Judgment addressed the DEA’s arguments pertaining to the

memorandum discussed supra, but was silent in regard to the

DEA’s claimed privileges over the email. Pl.’s Mem. Opp. at

23-26. The DEA’s Memorandum in Opposition and Reply argued

that the Court should find that EPIC conceded the email is

protected because it set forth no substantive objection.

Def.’s   Reply     Mem.   at    16.   EPIC’s       Reply   Memorandum   then

addressed the DEA’s attorney-client and deliberative process

privilege arguments, but remained silent in regard to the

work product privilege. Pl.’s Reply Mem. at 6-14.

      The DEA later argued that all of EPIC’s arguments

pertaining to the email should be deemed conceded under

Local Rule 7(b) and relevant case law. See e.g., Elec.

Privacy Info. Ctr. v. Office of the Dir. of Nat'l

Intelligence, 982 F. Supp. 2d 21, 26 (D.D.C. 2013) (“It is

well understood in this Circuit that when a plaintiff files

                                         19
an opposition to a dispositive motion and addresses only

certain arguments raised by the defendant, a court may

treat those arguments that the plaintiff failed to address

as conceded.”). The DEA requested an opportunity for

supplemental briefing if the Court was not inclined to

conclude EPIC conceded the email was lawfully withheld.

Def.’s Motion for Leave to File, ECF No. 23 at 1.

      In September 2015, the Court granted the parties an

opportunity to submit supplemental briefing on this issue.

See September 29, 2015 Minute Order. EPIC’s supplemental

brief does not address the DEA’s work product argument.

Pl.’s Response to Def.’s Surreply, ECF No. 31 at 5. Rather,

EPIC simply maintains that its general assertions show it

has not conceded any argument. Id. (“EPIC argued . . . that

the documents withheld by the DEA are not subject to

Exemption 5 because they ‘would not normally be privileged

in the context of civil discovery.’”). Id.

     Although there is sufficient evidence in the record to

conclude that EPIC has waived any argument regarding the

application of the work-product doctrine to the email in

question because EPIC did not contest the application of

the work-product doctrine to the email message in its first

summary judgment brief, see e.g. Texas v. United States,

Case No. 14-5151, 2015 WL 4910078, at *4 (D.C. Cir. Aug.

                               20
18, 2015), the Court is also satisfied that the email is in

fact protected by the privilege. The Court will therefore

briefly address the merits of the DEA withholding the email

under Exemption 5.

      The   work   product   doctrine        “protects    from    disclosure

materials prepared in anticipation of litigation or for trial

by or for another party or its representative. . . .” Williams

& Connolly v. S.E.C., 662 F.3d 1240, 1243 (D.C. Cir. 2011)

(internal    quotations      omitted)    (citing     Fed.    R.    Civ.    P.

26(b)(3)(A)); see also Hickman v. Taylor, 329 U.S. 495, 510-

11 (1947). The doctrine must be interpreted broadly:

            [I]t is essential that a lawyer work with a
            certain   degree    of   privacy,   free   from
            unnecessary intrusion by opposing parties and
            their counsel. Proper preparation of a
            client’s case demands that he assemble
            information, sift what he considers to be the
            relevant from the irrelevant fats, prepare his
            legal theories and plan his strategy without
            undue and needless interference. That is the
            historical and necessary way in which lawyers
            act within the framework of our system of
            jurisprudence to promote justice and to
            protect their clients’ interests. This work is
            reflected,    of    course,   in    interviews,
            statements,      memoranda,     correspondence,
            briefs, mental impressions, personal beliefs,
            and countless other tangible and intangible
            ways. . . .

Id.   Further,     the   work   product        doctrine    protects       both

deliberative materials as well as factual material prepared




                                        21
in anticipation of litigation. Tax Analysts v. IRS, 117 F.3d

607 at 620 (D.C. Cir. 1997).

      Here, the DEA asserts under the sworn Declaration of Ms.

Myrick that the email is “covered by the attorney work-product

doctrine    because     it    was    prepared      by    a    DOJ      attorney     in

anticipation of litigation relating to the use of Hemisphere

in law enforcement.” Myrick Decl. ¶ 15-3 (b). This is the

critical    factor     when    determining        whether         a    document     is

covered by the work product doctrine. See, e.g. Tax Analysts

v. I.R.S., 391 F. Supp. 2d 122, 127 (D.D.C. 2005) (noting

that the work product doctrine does not extend to every

document generated by an attorney, but the “key is whether or

not   the     documents       were     prepared         in    anticipation          of

litigation.”) (citing Johnson v. United States Dep’t. of

Justice, 591 F.2d 753 (D.C. Cir. 1978). “[L]itigation need

not   be    actual     or    imminent,      it    need        only     be     ‘fairly

foreseeable.’” Hertzberg v. Veneman, 273 F. Supp. 2d 67, 79

(D.D.C. 2003) (citing Coastal States Gas. Corp. v. Dep’t of

Energy, 617 F.2d, 854, 865 (D.C. Cir. 1980)).

      While     some    articulable        claim        likely        to     lead   to

litigation     must    have    arisen,      the    work       product        doctrine

protects      communications        even    if    no     specific          claim    is

contemplated.     Hertzberg,         273   F.    Supp.       2d   at    79    (citing

Schiller v. NLRB, 964 F.2d 1205, 1208 (D.C. Cir. 1992). Courts

                                           22
must inquire whether in light of the nature of the document

and the factual situation of the case, the document can fairly

be said to have been prepared because of the prospect of

litigation. See In re Sealed Case, 146 F.3d 881, 884 (D.C.

Cir. 1998) (holding that a party “must at least have a

subjective belief that litigation was a real possibility, and

that belief must have been objectively reasonable.”).

      EPIC articulates no reason to doubt the veracity of Ms.

Myrick’s declaration. Moreover, the nature of the Hemisphere

program,     which     clearly    implicates     controversial        law-

enforcement techniques and privacy rights as evidenced by

this lawsuit, satisfies the Court that it is objectively

reasonable for the government agencies involved to hold a

subjective    belief     that    litigation    was   and    is   a    real

possibility. The Court therefore concludes that the email at

issue is protected by the work product doctrine because it

was   prepared   in    anticipation    of     litigation.    See     e.g.,

McKinley v. Board of Governors of Federal Reserve System, 647

F.3d 331, 341 (D.C. Cir. 2011) (holding that the work product

doctrine applied to a document prepared in anticipation of

litigation and was therefore protected from disclosure under

FOIA Exemption 5).

      For all of these reasons, the email was properly withheld

under FOIA Exemption 5. The DEA’s Motion for Summary Judgment

                                      23
on this issue is GRANTED and Plaintiff’s Motion for Summary

Judgment is DENIED.

            2. Exemption 7

     Information may be withheld under FOIA Exemption 7 if it

was compiled for law enforcement purposes. 5 U.S.C. § 552;

see also Campbell v. U.S. Dept. of Justice, 164 F.3d 20 (D.C.

Cir. 1998) (“FOIA exempts from disclosure six categories of

documents   that   have   been   ‘compiled   for   law   enforcement

purposes.’”). The DEA is a law enforcement agency tasked with

enforcing the controlled substances laws and regulations in

the United States. Myrick Decl. ¶ 5. 9 EPIC challenges the

material withheld by the DEA under subsections 7(D) and 7(E).

Pl.’s Mem. Opp. at 26-31. Each will be discussed in turn.

            a. Whether an explicit or implicit assurance of
               confidentiality was given to the private
               institutions assisting with Hemisphere

     EPIC challenges the DEA’s application of Exemption 7(D) to

protect the identification of private companies that assist in

the operation of Hemisphere because there is no evidence of an

explicit or implicit assurance of confidentiality. Pl.’s Mem.

Opp. at 26-28. The DEA contends that it has sufficiently shown




9
 The DEA’s investigative jurisdiction derives from the Controlled
Substances Act (“CSA”), 21 U.S.C. § 801, et seq. Myrick Decl. ¶
5. The CSA authorizes the DEA to enforce the Act through the
investigation of trafficking in controlled substances. Id.
                                    24
that private institutions received both explicit and implicit

assurances of confidentiality. Def.’s Mem. Supp. at 15-16.

     Exemption 7(D) permits the government to withhold:

          Records or information compiled for law
          enforcement purposes, but only to the extent
          that the production of such law enforcement
          records or information . . . could reasonably
          be expected to disclose the identity of a
          confidential source, including a State, local,
          or foreign agency or authority or any private
          institution which furnished information on a
          confidential basis, and, in the case of a
          record or information compiled by criminal law
          enforcement authority in the course of a
          criminal investigation . . ., information
          furnished by a confidential source.
§ 552(b)(7)(D) (emphasis added). Exemption 7(D) applies whether

the source provided the information under an express or implied

assurance of confidentiality. U.S. Dep’t. of Justice v. Landano,

508 U.S. 165, 179 (1993). 10 Determination of whether a source is

confidential is made on a case-by-case basis. Id. at 179-80. The

Court’s focus under Exemption 7(D) is whether the source cooperated



10In its Reply, EPIC argues that “[t]he recognition of
corporations as confidential informants would be an
unprecedented expansion of Exemption 7(D) and would conflict
with the Supreme Court’s holding in Landano.” Pl.’s Reply Mem.
at 14. Landano held that the government is not entitled to a
presumption that all sources supplying information to the FBI
are confidential sources. 508 U.S. 165, 175. The Court did not
suggest that private companies are incapable of serving as
confidential informants. EPIC also provides no support for its
contention that the statutory language of “private institution”
is inapplicable to corporations. § 552(b)(7)(D) (establishing
that confidential sources may include “a State, local, or
foreign agency or authority or any private institution which
furnished information on a confidential basis”).
                                25
with an understanding of confidentiality, not whether the document

is generally thought to be confidential. Miller v. U.S. Dept. of

Justice, 872 F.Supp. 2d 12, 26 (2013) (citing Landano, 508 U.S. at

172) (emphasis added). Finally, Exemption 7(D) does not require a

balancing of public and private interests. Roth v. U.S. Dep’t of

Justice, 642 F.3d 1161, 1184-85 (D.C. Cir. 2011) (noting the

factors    considered    before    finding    an   implicit   assurance   of

confidentiality include the character of the crime at issue, the

sources’   relation     to   the   crime,   whether   the   source   received

payment, and whether the source has an ongoing relationship with

the law enforcement agency).

                 i. The Myrick Declaration does not support finding
                    that an express assurance of confidentiality
                    was given

     To withhold information under Exemption 7(D) by an express

assurance of confidentiality, the DEA must present “probative

evidence that the source did in fact receive an express grant of

confidentiality.” Campbell v. U.S. Dept. of Justice, 164 F.3d

20, 34 (D.C. Cir. 1998), as amended (Mar. 3, 1999). Such

evidence includes notations on the face of a withheld document,

the personal knowledge of an official familiar with the source,

a statement by the source, or contemporaneous documents

discussing practices or policies for the dealing with the source

or similarly situated sources. Id. The agency’s declaration must



                                      26
permit “meaningful judicial review by providing a sufficiently

detailed explanation for the agency’s conclusions.” Id.

     Here, the DEA relies on Ms. Myrick’s statement that

“[a]ccording to the DEA personnel who are familiar with

Hemisphere, the companies provide information to law enforcement

with the express expectation that both the source and the

information will be afforded confidentiality.” Myrick Decl. ¶

41. EPIC argues that the DEA’s justification of express

confidentiality is insufficient because the DEA does not (1)

attach declarations from the agents who extended the promise of

confidentiality, (2) produce any FBI document supporting the

grant of confidentiality, or (3) submit evidence of a consistent

policy granting confidentiality to designated sources during the

relevant time period. Pl.’s Mem. Opp. at 28. The DEA

acknowledges that Ms. Myrick’s statement “admittedly does not

provide a great amount of detail” because “some circumspection

is necessary because of the sensitivity of the information

involved.” Def.’s Reply Mem. at 10.

     The Court acknowledges the sensitive nature of the

information at issue, but agrees with EPIC that the government

has failed to meet its burden of showing that an explicit

assurance of confidentiality was given to the private companies

involved with Hemisphere. See e.g., Voinche v. F.B.I., 46 F.

Supp.2d 26, 34 (D.D.C. 1999) (“To properly invoke Exemption

                               27
7(D), however, the [government] must present more than the

conclusory statement of an agent that is not familiar with the

informant.”). The DEA is therefore ordered to submit the

relevant documents to the Court for in camera review, or to

supplement the record with a declaration from a DEA employee who

has first-hand knowledge of the explicit assurance of

confidentiality given to the private companies. See e.g. Trea

Senior Citizens League v. U.S. Dept. of State, 923 F. Supp. 2d

55, 71 (D.D.C.) (“Having concluded there are various factual

deficiencies in the defendant’s sworn declarations, the Court

‘has several options, including inspecting the documents in

camera, requesting further affidavits, or allowing the plaintiff

discovery.’”) (quoting Spirko v. U.S. Postal Serv., 147 F.3d

992, 997 (D.C. Cir. 1998).

               ii. The Myrick Declaration does not support a
                   finding that an implicit assurance of
                   confidentiality was given

     To establish that a source received an implicit assurance

of confidentiality, several considerations are examined,

including the nature of the crime and the informant’s relation

to the crime. Landano, 508 U.S. at 172 (“A source is

confidential within the meaning of Exemption 7(D) if the source

‘provided information . . . in circumstances from which an

assurance [of confidentiality] could be reasonably inferred.’”)

(internal citation omitted); Amuso v. DOJ, 600 F. Supp.2d 78,

                               28
100 (D.D.C. 2009) (“[t]he nature of the crime investigated and

[sic] informant’s relation to it are the most important factors

in determining whether implied confidentiality exists.”).

“Violence and risk of retaliation attendant to drug trafficking

warrant an implied grant of confidentiality to a source who

provides information to investigators.” Lasko v. DOJ, 684 F.

Supp. 2d 120, 134 (D.D.C. 2010); see also Mendoza v. DEA, 465 F.

Supp. 2d 5, 13 (D.D.C. 2006) (holding that because violence and

danger are inherent in drug trafficking activity, “the court can

reasonably infer that the informant cooperated under an implied

assurance of confidentiality.”). Notably, Lasko and Mendoza and

other cases that analyze implied assurances of confidentiality

involve situations where individuals cooperated with the

government under dangerous circumstances. See also Blanton v.

U.S. Dept. of Justice, 63 F. Supp. 2d 35, 49 (D.D.C. 1999).

     In this case, Ms. Myrick states that “confidentiality can

be inferred because providing the information can lead to

retaliation against the companies.” Myrick Decl. ¶ 41. EPIC

responds that the DEA failed to properly discuss the Roth

factors, depriving the Court of adequate information to

determine if an implicit guarantee of confidentiality should be

found. Pl.’s Reply Mem. (citing Roth, 642 F.3d at 1184).

     The Court agrees with EPIC that the DEA has failed to

provide the necessary details to support a finding that

                               29
confidentiality was implied to private companies assisting with

the operation of Hemisphere. The DEA cites no authority for the

proposition that potential retaliation against a private company

is sufficient to justify a finding of implied confidentiality.

To establish an implied assurance of confidentiality, the DEA

must provide a more detailed explanation of the Roth factors——

including the sources’ relation to the crime, whether the source

received payment, and whether the source has an ongoing

relationship with the law enforcement agency. 11

     For all of these reasons, Defendant’s Motion for Summary

Judgment on the issue of whether an explicit or implicit grant

of confidentiality was given under Exemption 7(D) is DENIED

without prejudice. The DEA must either disclose the relevant

information withheld under Exemption 7(D), supplement the record

with additional affidavits and authority justifying its

withholding, or produce documents for the Court’s in camera

review.

          b. FOIA Exemption 7(E)

     FOIA Exemption 7(E) permits the withholding of information

collected for law enforcement purposes if release of that

information would:



11 Establishing that the private institutions received an
implicit assurance of confidentiality will not be necessary if
the DEA establishes that an explicit assurance of
confidentiality was received.
                                   30
          disclose techniques and procedures for law
          enforcement investigations or prosecutions,
          or   would   disclose  guidelines   for   law
          enforcement investigations or prosecutions if
          such disclosure could reasonably be expected
          to risk circumvention of the law.

5 U.S.C. § 552(b)(7)(E). The purpose of Exemption 7(E) is to

prevent publication of information that would “train potential

violators to evade the law or instruct them how to break the

law,” and to protect information that, if disclosed, “increases

the risks that a law will be violated or that past violators

will escape legal consequences.” Mayer Brown v. I.R.S., 562 F.3d

1190, 1193 (D.C. Cir. 2009). Exemption 7(E) sets a “relatively

low bar” for an agency to justify withholding information” but

the government must “demonstrate logically how the release of

the requested information might create a risk of circumvention

of the law.” Blackwell v. F.B.I., 646 F.3d 37, 42 (D.C. Cir.

2011) (quoting Mayor Brown).

     In this case, the DEA has asserted Exemption 7(E) for 11

categories of documents. Def.’s Mem. Supp. Summ. J., at 18-23.

EPIC challenges three of those categories: (1) withholding of

the names of private companies that assist with the operation of

Hemisphere; (2) documents that reveal how the DEA secures

cooperation of entities instrumental to Hemisphere’s operation;

(3) names of other law enforcement agencies with access to




                               31
Hemisphere. Pl.’s Mem. Opp. at 28-38. Each category will be

discussed in turn.

            i. Withholding names of private companies
               cooperating in the operation of Hemisphere

     EPIC argues that the DEA fails to give any explanation of

how disclosing the names of private corporations cooperating

with Hemisphere would reveal techniques or procedures that may

be exploited by potential criminals. Id. at 29. The DEA responds

that “all of the material withheld under Exemption 7(E) in this

case pertains to a single set of law enforcement techniques and

procedures——Hemisphere and its use by law enforcement

authorities to obtain access to telephone records in the course

of law enforcement investigations.” Def.’s Reply Mem. at 12.

The DEA has offered no evidence or explanation for its claim

that Hemisphere is a “single” technique and procedure. See e.g.

Blackwell v. F.B.I., 646 F.3d 37 (2011) (protecting disclosure

of procedures used during the forensic examination of a computer

and methods of collection, organization and presentation of

data); Petrucelli v. Dept. of Justice, 106 F. Supp. 3d 129, 139

(D.D.C. 2015) (protecting disclosure of a ratings column on a

form used to record investigation accomplishments as a technique

and procedure).

     Moreover, 7(E) is intended to protect information that is

not generally known to the public. O’Reilly at 446; see also


                               32
Rosenfeld v. U.S. Dept. of Justice, 57 F.3d 803, 815 (9th Cir.

1995) (holding that use of a pretext phone call did not qualify

for protection because the technique is generally known to the

public) (citing National Sec. Archive v. FBI, 759 F. Supp. 872,

885 (D.D.C. 1991)). As a general matter, the government’s use of

telephone interception and data collection for law enforcement

purposes is known to the public. See e.g., Everything We Learned

From Edward Snowden in 2013, National Journal, December 31, 2013

(noting, among other things, that Verizon provided daily

information on domestic and international telephone calls to the

National Security Agency). More specifically, the cooperation of

major telecommunication companies with Hemisphere has been

widely reported by various news outlets, as indicated by the

Compliant in this case. See Compl. (citing Drug Agents Use Vast

Phone Trove, Eclipsing N.S.A.’s, New York Times, September 1,

2013).

     In support of its position, the DEA relies on PHE, Inc. v.

Dep’t of Justice for the proposition that this Circuit has

upheld invocations of 7(E) at an even higher level of

generality. 983 F.2d 248, 251 (D.C. Cir. 1993). PHE does not

support the DEA’s argument. In PHE, the FBI identified a 16-page

manual as relevant to the plaintiff’s FOIA request. Id. at 250.

The FBI released 15 of the 16 pages, redacting only one page,

explaining that the withheld material “detailed specific

                               33
documents, records and sources of information available to

Agents investigating obscenity violations, as well as the type

of patterns of criminal activity to look for when investigating

certain violations.” Id. at 251. Not only did the FBI disclose

the vast majority of the manual at issue in PHE, it gave a

detailed description of the material that was withheld under

exemption 7(E). In contrast, the DEA’s explanation in this case

is simply that Hemisphere is a “single set of law enforcement

techniques and procedures.” Def.’s Reply Mem. at 12.

     The DEA also argues that “knowing the identities of

particular companies instrumental in the operation of Hemisphere

would help criminals understand how Hemisphere works and how it

can be evaded and would also facilitate efforts to disrupt

Hemisphere, for example, by attacking facilities involved in the

Hemisphere program.” Def.’s Reply Mem. at 13. The DEA has failed

to logically demonstrate how release of the private

corporation’s names would assist drug traffickers seeking to

evade law enforcement. For example, according to one of the

media reports cited in EPIC’s Complaint, the AT&T database

“includes every phone call which passes through the carrier’s

infrastructure, not just those made by AT&T customers.” U.S.

Drug Agency Partners with AT&T for Access to ‘Vast Database’ of

Call Records, The Guardian, September 2, 2013. The logical

inference from this report is that a drug trafficking

                               34
organization cannot avoid use of any one telephone carrier in

order to evade the DEA’s prosecution efforts through Hemisphere.

     Second, the DEA has not provided enough information for the

Court to agree with its assertion that knowing the identity of

the private corporations assisting with Hemisphere would reveal

the location of corporate facilities, and that such a disclosure

might risk circumvention of the law. Although not confirmed by

the government, the cooperation of Verizon Communications Inc.

and AT&T in government data collection, as noted supra, has been

publicly reported for years. Publicly available information

about such telecommunication companies’ facility locations is as

available now as it would be were the DEA to disclose the

identities of the companies assisting with Hemisphere. Further,

even if facility locations were identified, it is unclear how an

attack on publicly known facilities would compromise Hemisphere

and risk circumvention of the law.

     Finally, the DEA’s citation to EPIC v. Office of the Dir.

of Nat’l Intelligence, 982 F. Supp. 2d 21, 30 (D.D.C. 2013) is

misplaced as the Court in that case relied on Exemption 3 to

protect information that the Office of the Director of National

Intelligence argued should not be disclosed. As noted by the

Court in that case, “it is the responsibility of the

[intelligence community], not that of the judiciary, to weigh

the variety of complex and subtle factors in determining whether

                               35
disclosure of information may lead to an unacceptable risk of

compromising the . . . intelligence-gathering process.” Id.

(citations omitted). This case is distinct because the DEA is a

law enforcement agency, not an intelligence service. Moreover,

the Court in EPIC v. Office of the Dir. of Nat’l Intelligence

reviewed relevant documents in camera before concluding that the

Defendant met its burden. The DEA has yet to produce any

documents for in camera review in this case.

     In sum, the record in this case does not, at this time,

support a finding that disclosure of the names of the private

companies cooperating with the government in the operation of

Hemisphere will assist individuals in thwarting the DEA, or

create a risk of circumvention of the law. 12 The Defendant’s

Motion for Summary Judgment pertaining to whether the names of

the private companies assisting with Hemisphere are justifiably

withheld under Exemption 7(E) is DENIED without prejudice. The

DEA must either disclose the relevant information withheld under

Exemption 7(E), supplement the record with additional affidavits

and authority justifying its withholding, or produce documents

for the Court’s in camera review.


12As discussed in Section III. C. 2, the DEA may establish that
the identities of the private companies assisting with
Hemisphere should be protected based on either an explicit or
implicit assurance of confidentiality under Exemption 7(D). Such
a showing under 7(D) would make the issue of whether the private
company identities should be protected under 7(E) moot.
                                36
            ii. Documents that reveal how cooperation from third
                parties is secured

     EPIC argues documents that reveal how Hemisphere secures

cooperation from other entities do not meet the threshold

requirement of Exemption 7, in that such documents were “not

compiled for law enforcement purposes.” Pl.’s Mem. Opp. at 31.

The DEA maintains that all documents identified as responsive to

EPIC’s FOIA request were compiled for law enforcement purposes

and that documents setting forth how to secure cooperation from

third parties are protected under 7(E) because disclosure risks

disruption of those means, which would “hamper law enforcement

efforts by reducing or eliminating the availability and

effectiveness of Hemisphere as a law enforcement tool.” Def.’s

Reply at 14-15.

     It is possible that a document describing the means of

securing cooperation includes specific information that would be

protected by Exemption 7(E), yet it is also conceivable that the

information is so generalized that the document cannot be said

to have been created for law enforcement purposes, or that

disclosure would not risk circumvention of the law. The DEA’s

conclusory assertion that publication of these documents could

“reasonably be expected to lead to disruption of the means of

securing cooperation” does not allow the Court to assess whether

the documents deserve protection under 7(E). Myrick Decl. ¶


                               37
45(k). Because the DEA insists that “a more specific description

of this potential risk would entail revealing the withheld

information,” the DEA is ORDERED to produce the documents

withheld under this rationale for in camera review. See e.g.

Fitzgibbon v. U.S. Secret Service, 747 F. Supp. 51, 60 (D.D.C.

1990) (noting that the F.B.I.’s conclusory statement that

certain techniques were not known to the public were “general

and cursory at best” and that the “only way the Court can

ascertain whether the assertions are correct is by way of in

camera review.”).

            iii. Names of the law enforcement agencies that have
            access to the Hemisphere database

     EPIC also challenges the DEA’s withholding of the names of

other law enforcement agencies that have access to Hemisphere’s

database, arguing that the DEA does not explain “why the names

of federal agencies would reveal techniques, procedures, or

guidelines” or how such disclosure could “reasonably be expected

to risk circumvention of the law.” Pl.’s Reply Mem. at 37. 13   The


13 EPIC also objects to what it characterizes as “categorical”
withholdings under Exemptions 7(D) and 7(E). Pl.’s Mem. Opp. at
16–19 and Pl.’s Reply Mem. at 4-5. EPIC’s argument is not
persuasive. The DEA has specified the page numbers and marked
the relevant redacted material under Exemption (D) and (E).
Myrick Decl. ¶¶ 40-45. As discussed in Section III. C. 2. b.,
the type of record withheld is not significant to the Court’s
analysis of whether they were properly withheld under Exemption
7 (D). Rather, the question is whether the private institutions
received an explicit or implicit assurance of confidentiality.
In regard to the DEA’s withholdings under 7(E), EPIC challenges
                                38
DEA maintains that knowledge of the other agencies would “be

helpful to criminals and criminal organizations . . . [which

would be] better informed about the capabilities of their

pursuers” because “each law enforcement agency has its own

respective focus and sphere of authority.” Def.’s Reply Mem. at

14.

      The DEA cites no persuasive authority in support of

withholding the names of other agencies who have access to

Hemisphere’s database. For example, the government cites Light

v. Department of Justice for the proposition that the identity

and expertise of investigating law enforcement units are

protected under 7(E). 968 F. Supp. 2d 11, 29 (2013). Light

addressed Occupy Wall Street’s FOIA request that sought

information from the FBI. Under exemption 7(E), the FBI withheld

“the location, identity, and expertise of the investigating FBI

units” and the Court concluded that disclosure of such

information could “allow an individual to avoid or circumvent

those locations and those activities that are the targets of

investigation.” Id. Whereas Light protected the identity,

location and expertise of specific units within the FBI that

were tasked with investigating Occupy Wall Street protesters,



only three of the 11 categories withheld. Pl.’s Mem. Opp. at 28-
38. As discussed supra, the Court has highlighted the extent to
which the Myrick Declaration and authority cited by the DEA in
support of its arguments under Exemption 7(E) fall short.
                                39
EPIC’s request here seeks the names of other government agencies

that have access to the Hemisphere database. The DEA’s argument

that disclosure of other agencies with access to Hemisphere is

equivalent to the disclosure of specific investigatory FBI units

and locations is not persuasive.

     The DEA also cites Pons v. U.S. Customs Service for the

proposition that “information that concerns the cooperative

arrangement between Customs and other law enforcement agencies”

is protected under exemption 7(E). See Civ. No. 93-2094 (TFH),

Civ. No. 93-2189 (TFH), 1998 U.S. Lexis 6084. In Pons, the Court

reasoned that because “Defendant’s evidence demonstrates that

Customs does not publicize its cooperation with other agencies”

and “relies in part on secrecy of its cooperative efforts to

fulfill its law enforcement purpose,” disclosure of the

information sought by Plaintiff could “compromise the

effectiveness of the agency, and could facilitate circumvention

of the law.” Id. at * 20. Here, no evidence has been presented

to the Court to justify the DEA’s conclusory argument that

“because every law enforcement agency has its own respective

focus and sphere of authority, knowing which particular law

enforcement agencies have access to Hemisphere would help

criminals tailor their activities to avoid apprehension.” Def.’s

Reply Mem. 13-14.



                               40
       For these reasons, the Defendant’s Motion for Summary

Judgment pertaining to withhold the names of other agencies that

have access to the Hemisphere data is DENIED without prejudice.

The DEA must either disclose the names of other agencies that

have access to the data withheld under Exemption 7(E),

supplement the record with additional affidavits and authority

justifying its withholding, or produce documents for the Court’s

in camera review. 14

     IV.   Conclusion

     For the foregoing reasons, Plaintiff’s Motion is DENIED in

part and Defendant’s Motion is GRANTED in part and DENIED in

part. Plaintiff’s Motion shall be HELD IN ABEYANCE on those

issues where the Court has invited supplemental submissions from

Defendant. To the extent Defendant plans to submit supplemental

briefing, the parties shall submit a proposed briefing schedule




14
  EPIC argues that the DEA has not met its burden to show that
it properly segregated unprotected material from its
redactions. Pl.’s Mem. Opp. at 19. The DEA maintains that any
words or phrases not covered by an exemption would be
“incomprehensible” and “not contribute to the understanding
of how the DEA or the United States conducts business either
in general or specifically related to the matters requested
by Plaintiff.” Myrick Decl. ¶ 48. Because the Court has
ordered and otherwise invited the DEA to submit certain
documents to the Court for in camera review, the Court will
defer its ruling on the issue of segregability until after it
has reviewed documents in camera.

                                  41
  no later than July 8, 2016.


Signed:   Emmet G. Sullivan
          United States District Judge
          June 24, 2016.




                                42